DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of the amendment to the specification filed 4 January 2021.

Claim Objections
The objection to claim 1 is withdrawn in view of the amendment to the claims filed 4 January 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyeler et al. (US 2015/0369839 A1) in view of Woirgard et al. (US 7,685,868 B2).
Regarding claim 1, Beyeler et al., herein Beyeler, discloses a micro-electro-mechanical systems (MEMS)-nanoindenter chip (1) for performing nanoindentation on a specimen (¶ [0031]), the MEMS-nanoindenter chip (1) comprising: an indenter probe (3); an indenter tip (4; ¶ [0046]) joined to said indenter probe (3), said indenter tip (4) provided for indenting into the specimen (¶ [0031]); a sensor (9) for measuring a position of said indenter probe (differential position sensing capacitive comb drive 9 measures the position of movable body 3 relative to fixed body 1).
Regarding claims 2, 3, and 6-8, Beyeler discloses further comprising an adapter piece for mounting said indenter tip (4) to said indenter probe (the portion of sensor probe 4 that is attached to movable body 3 by epoxy glue is an adapter piece; ¶ [0046]); further comprising indenter flexures (5, 7) suspending said indenter probe (3) allowing a movement along an axis of said indenter probe (flexures 5 and 7 suspend movable body 3 allowing movement along an axis of movable body 3; ¶¶ [0044-0045]).
Regarding claims 9-13, Beyeler discloses said sensor has interface electronics (101); wherein indenter electrodes form a differential capacitive comb drive (differential position sensing capacitive comb drive 9 is formed by indenter electrodes; ¶ [0046]). 
Although Beyeler discloses measuring a position of movable body 3 relative to fixed body 1, it is silent on measuring the position relative to a reference probe.


    PNG
    media_image1.png
    554
    561
    media_image1.png
    Greyscale

Woirgard further teaches a reference tip (205) joined to said reference probe (201), said reference tip (205) provided for touching the specimen (reference head 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Beyeler with the reference probe of Woirgard to provide an indentation measurement having active referencing of the sample to be measured, to eliminate any parasitic movement of the surface of the sample or the measuring instrument itself, caused by deformation or temperature change (Woirgard, c. 3, ll. 1-13).
Regarding claim 4, Beyeler in view of Woirgard disclose the invention as set forth above and Woirgard further discloses said indenter tip (105) is mounted on said indenter probe (101) behind said reference tip (205) of said reference probe (201) such that said reference tip (201) gets in contact with the specimen prior to said indenter tip (indenter 105 is mounted on rod 101 behind reference head 205 such that reference head 205 contacts the sample prior to indenter 105; c. 5, ll. 60-67 and fig. 1).

However, Beyeler is directed to a MEMS nanoindenter chip for measuring micron-sized samples (¶ [0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing that when modifying the nanoindenter of Beyeler with the reference probe of Woirgard, the resulting indenter tip must be positioned behind the reference tip by some number of micrometers, commensurate with the size of the sample to be measured.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyeler et al. (US 2015/0369839 A1) in view of Woirgard et al. (US 7,685,868 B2), and further, in view of Hajduk et al. (US 6,679,130 B2).
Regarding claim 5, Beyeler in view of Woirgard disclose the invention as set forth above.
Beyeler in view of Woirgard are silent on the reference tip being a sphere.
However, it is well known in the art of indenters to have probes with sphere-shaped tips, such as Hajduk et al., which teaches a probe tip has a sphere (sphere at end of test fixture 118).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Beyeler in view of Woirgard with the reference probe having a spherical tip as taught in Hajduk, to provide an indenter probe having less surface friction when pressed into a sample.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellaton et al. (US 2016/0153881 A1) is cited for its disclosure of a nano-indenter (fig. 1) with an indenter probe (2) and a reference probe (3) having a u-shaped structure (components 33a, 33b, and 33c form a U-shaped structure) and reduction flexure (37).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852